Citation Nr: 1423452	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for left knee arthritis.

2.  Entitlement to an initial rating higher than 30 percent for migraine headaches.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a lung condition, also claimed as bronchitis, emphysema, and scarring of the lungs, and, if there is, whether service connection is warranted.

4.  Entitlement to service connection for a right knee disorder, including as secondary to the left knee arthritis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a bilateral shoulder condition, claimed as arthritis and muscle damage.

7.  Entitlement to service connection for residuals of a low back injury, also claimed as intervertebral disc syndrome (IVDS), degenerative disc disease (DDD), and muscle damage.

8.  Entitlement to service connection for a cyst on the back.

9.  Entitlement to service connection for a bilateral foot condition.

10.  Entitlement to service connection for a skin condition.

11.  Entitlement to service connection for bilateral hand tremors.

12.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1993.

He appealed to the Board of Veterans' Appeals (Board/BVA) from August 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claims in January 2012 to afford the Veteran a hearing at the RO before a Veterans Law Judge (VLJ) of the Board - commonly referred to as a Travel Board hearing.  That hearing was held before the undersigned VLJ in December 2013.  A copy of the hearing transcript is of record.

Other claims arising out of a separate appeal - for service connection for migraines and bilateral hearing loss, were granted in March 2012 and May 2013 rating decisions, respectively.  The Veteran has not, in response, separately appealed the rating or effective date assigned for his hearing loss, so that claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  However, a timely NOD disputing the assigned 30 percent rating for his migraine headaches was received in May 2012.  Therefore, as discussed below, that claim must be remanded for the issuance of a statement of the case (SOC) and, in response, he has to be provided opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 (2013).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


The Veteran's Virtual VA and Veterans Benefits Management System (VBMS) files, which are the electronic (i.e., paperless) portions of his claims file, were also reviewed.  Notably, the VBMS file contains evidence received in April 2014 addressing the issue of entitlement to service connection for a cervical spine condition.  That claim was denied by the Board in a January 2012 decision.  Although the Veteran appealed that Board decision to the U.S. Court of Appeals for Veterans Claims (CAVC/Court), the Court did not disturb the Board's denial of service connection for a cervical spine condition.  Therefore, that denial is final.  38 U.S.C.A. §§ 7103, 7104(a) 38 C.F.R. §§ 20.1100, 20.1104.  In light of this procedural history and the newly-received evidence, the issue of whether new and material evidence has been received to reopen this claim for service connection for a cervical spine condition has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The claims of entitlement to an initial compensable rating for the left knee arthritis, an initial rating higher than 30 percent for the migraines, also for service connection for a lung condition, right knee condition, low back condition, cyst on the back, bilateral foot condition, and a dental disorder (namely, for temporomandibular joint (TMJ) syndrome with bruxism) are being REMANDED to the AOJ for further development and consideration, rather than immediately decided.


FINDINGS OF FACT

1.  Service connection for a lung condition was initially denied in an unappealed July 2008 rating decision.

2.  Additional evidence received since that July 2008 rating decision denying service connection for a lung condition relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibly of substantiating this claim. 

3.  The Veteran has not been diagnosed with sinusitis, a left or right shoulder condition, or a skin condition since filing his claims of entitlement to service connection for these disorders.

4.  His essential tremor was first diagnosed during his service, and he has experienced continuous associated symptoms ever since.


CONCLUSIONS OF LAW

1.  The July 2008 decision denying service connection for a lung condition is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that July 2008 decision to reopen this claim of entitlement to service connection for a lung condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria are not met for entitlement to service connection for sinusitis, a bilateral (left and right) shoulder condition, and a skin condition.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013). 

4.  The criteria are met, however, for entitlement to service connection for essential tremors of the hands.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board points out that the Veteran's claim of entitlement to service connection for hand tremors is being granted, as is his petition to reopen his claim of entitlement to service connection for a lung condition.  The Board therefore need not discuss whether there has been compliance with the VCAA's duty-to-notify-and-assist obligations as concerning these claims since the claim for hand tremors is being resolved entirely in his favor and the claim for a lung condition, after being reopened, is being remanded for further development rather than immediately decided.  Therefore, any error in providing notice concerning this claim, even on the chance it occurred, including insofar as informing him of the specific reasons this claim was previously denied (see Kent v. Nicholson, 20 Vet. App. 1, 11 (2006)), is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  This claim is being reopened, regardless.  Moreover, since the Board is then remanding, rather than immediately deciding, this claim on its underlying merits, the Board also need not determine at this juncture whether the other duty-to-notify-and-assist obligations of the VCAA have been satisfied until the additional development of this claim is completed on remand.

As for the remaining claims that also are being decided in this decision, the Veteran was provided the required notice and information in a March 2010 letter, prior to the initial adjudication of his claims in the August 2010 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also as mentioned has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), identified post-service VA and private treatment records, and his lay statements have been obtained and associated with his claims file for consideration.

He was also provided a VA examination for his sinusitis claim.  The examination report contains a description of the history of this disability, documents and considers the relevant medical facts and principles, and provides opinion regarding whether he has this claimed condition and, if confirmed he does, whether it is related or attributable to his military service or dates back to his service.  

Conversely, no medical examination or opinion has been provided or obtained in response to his claims of entitlement to service connection for a bilateral shoulder disorder and a skin condition.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the 
in-service event, injury, or disease; but (4) insufficient evidence to decide the case.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Indeed not, if such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.  And, here, as discussed below, the Board finds that the evidence, which does not reflect competent evidence of current symptoms or attendant disability, warrants concluding that a remand for examinations and/or opinions is not necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4).  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination and opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, in December 2013 the Veteran testified at a hearing before the Board.  The hearing was in accordance with 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  Indeed, precisely because of this, the Board held the record open for an additional 60 days following the hearing to allow him time to obtain and submit medical opinion evidence, including nexus evidence linking his claimed disabilities to his service.

II.  New and Material Evidence to Reopen the Claim for a Lung Condition

In a July 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lung disability because the evidence then of record failed to show he had a then current chronic lung condition.  He was appropriately notified of that July 2008 rating decision and of his procedural and appellate rights, but he did not file a timely appeal in response to the denial of his claim for a lung condition; therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

A claim that has been previously considered and denied, and not appealed, may be reopened if new and material evidence is received concerning the claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The Veterans Court (CAVC) has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In this case, additional evidence received since the July 2008 denial includes private treatment records diagnosing chronic obstructive pulmonary disease (COPD) and the report of a VA examination diagnosing reactive airway disease.  This evidence is new, as it was not of record at the time of the prior denial, and it is material, as it relates to the previously unestablished fact of whether the Veteran has a current lung disability.  Therefore, his claim for this disability must be reopened.  Further development is warranted, however, before readjudicating this claim on its underlying merits, so this reopened claim is being remanded rather than immediately decided.

III.  Service Connection for Sinusitis, a Bilateral Shoulder Disorder, a Skin Condition, and Essential Hand Tremors

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition, meaning for a chronic or permanent worsening of the condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, or during a presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service or during the presumptive period is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the Federal Circuit Court since has clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship between the condition in service and the present condition is required."  Id. at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was insufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

A.  Sinusitis

Unfortunately, the competent medical evidence does not reflect a current diagnosis of sinusitis, and therefore element (1) of service connection noted above has not been met.  Private records dated in December 2007 reflect a diagnosis of allergic rhinitis.  This diagnosis was confirmed by a May 2010 VA examiner, who clarified that allergic rhinitis was different than the sinusitis documented in service.  There is no specific diagnosis of sinusitis since the filing of this claim, and an August 2008 CT scan of the Veteran's head revealed that his sinuses were aerated or clear.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).


In McClain, the Court held that a service-connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  More recently, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court further clarified that the Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim.  Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at 294, n.3.

Here, though, while evidence does reflect a post-service diagnosis of sinusitis, that diagnosis dates back to January 1995, which was some 15 years before the Veteran filed his claim of entitlement to service connection for sinusitis and therefore too remote in time to establish he has this claimed condition.  In the absence of proof of present disability, there can be no valid claim because there is no current disability to relate or attribute to his military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

B.  Bilateral (Left and Right) Shoulder Disability

Similarly, the evidence of record does not reflect a currently diagnosed shoulder disability involving either shoulder.  Post-service treatment records and statements submitted by the Veteran reflect multiple reports and complaints associated with many of his other claimed disabilities, but do not address his shoulders.  In a June 2011 submission, his representative maintained that a history of shoulder pain was documented in the private treatment records.  But a review of the available records does not reflect such a history.

During his December 2013 hearing, the Veteran was asked in no uncertain terms when his shoulder condition had first started.  He responded by noting that he had continual back strains and muscle pulls from activities in service, such as moving desks and equipment.  See Hearing Transcript at 16.  Notably, STRs dated in September 1984 show a diagnosis of acute low back strain after pushing a desk.  Records dated in June 1989 show back strain from lifting and twisting activities.  Records from July 1991 show thoracic strain after lifting a bag.  He was then asked during his hearing whether he also had a confirmed diagnosis referable to his shoulders, and he responded by stating that "degenerative disc disease [DDD] is what's causing it."  Id.  

As noted elsewhere in this decision, he has a separate pending claim of entitlement to service connection for a low back disability, including DDD.  That claim is being remanded for further development, including having him undergo a VA compensation examination addressing current findings of DDD and its purported relationship, if any, to the documented back complaints in service.  Therefore, the complaints and assertions he made during his hearing are being addressed, albeit in the context of a different claim.  Ultimately, however, he has not presented sufficient lay or medical evidence specific to his shoulders to establish he has a current shoulder disability or to trigger the duty to assist through an examination.  Without a current disability, service connection is unwarranted.

C.  Skin Disability

The Veteran has filed separate claims for service connection for a cyst on his back and for a bilateral foot condition that implicates his skin.  Those specific claims are discussed in the REMAND section below.  With respect to his claim of entitlement to service connection for a general skin disability, the competent medical evidence does not reflect a currently diagnosed condition, and therefore element (1) of service connection again has not been met.  Private treatment records from March 2007, December 2007, and June 2008 all reflect normal findings of the skin.  There is no diagnosis or documented complaints of a skin condition after service.  Moreover, unlike many of his other conditions, he has not offered his own statements regarding a current disability.  In his September 2010 NOD, he indicated his disagreement with the denial of this claim but offered no further argument.  During his December 2013 hearing, in response to a question about whether he had any issues with his skin, he replied, "just general conditions."  See Hearing Transcript at 23.

As there is no evidence of a current skin condition, service connection is not warranted.

D.  Hand Tremors

This condition was first diagnosed during the Veteran's service in November 1990 as an essential tremor.  Post-service records dated in January 1998 and September 2008 also reflect diagnoses of tremor.  During the September 2008 visit, the Veteran reported having tremors for 25 years, so dating back to his service.  In his September 2010 NOD, and again during his December 2013 hearing, he reasserted that he has had tremors ever since his service.

An essential tremor, as an organic disease of the nervous system, is a chronic condition according to 38 C.F.R. § 3.309(a).  This chronic condition first appeared during the Veteran's service.  Subsequent post-service manifestations of the condition have not been shown to be due to any incurrent causes, and his assertions of continuous tremor symptoms since his service are supported by the presence of treatment records in which he reported a 25-year history of tremors, so, again, dating back to his service.

Notably, he filed this claim in March 2010, whereas the most recent diagnosis of tremors was in September 2008.  Unlike his sinusitis claim, however, a tremor diagnosis just 18 months prior to the filing of the claim is sufficient to establish a current diagnosis.  Tremors, unlike sinusitis, are a chronic condition, per se, meaning necessarily permanent or lasting, and the Veteran's credible assertions of continuous symptoms during the appeal period establish the presence of this condition when viewed with the recent diagnosis generated prior to the filing of the claim.  Consequently, service connection for essential tremors of the hands is granted.



ORDER

The claim of entitlement to service connection for a lung condition is reopened; the appeal is granted to this extent only.

Service connection for sinusitis is denied.

Service connection for a bilateral shoulder condition is denied.

Service connection for a skin condition is denied.

However, service connection for tremors of the hands is granted.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the Veteran's remaining claims.

With respect to the claim for a compensable rating for left knee arthritis, the May 2010 VA examination is the only evidence in the claims file documenting physical findings associated with the left knee.  Not only is there no other competent medical evidence addressing specific range of motion or instability, but no x-ray or diagnostic imaging was performed during this examination.  
X-ray evidence of arthritis must be considered when rating arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, a new VA examination should be obtained.

With respect to the Veteran's claimed lung condition, a May 2010 VA examination noted one episode of treatment for acute bronchitis.  The examiner diagnosed tobacco product use with reactive airway disease, and stated that there was no objective evidence of obstructive or restrictive ventilator dysfunction.  Unfortunately, this examination is inadequate.  First, service treatment records contain several reports of bronchitis, and additional reports of upper respiratory infections (URI), pneumonia, and other conditions, which were not discussed by the examiner.  Second, additional post-service records reflect diagnoses of chronic obstructive pulmonary disease (COPD), including an August 2008 CT scan and March 2010 x-ray showing COPD.  Third, the VA examination does not appear to include an x-ray, CT scan, or other diagnostic imaging.  Finally, the Veteran's records reflect a history of exposure to various gases and fumes as a result of his welding duties in service, and he has submitted treatise evidence to that effect.  He also has a 40 pack-year history of smoking documented in 2007, so inclusive of his entire period of service.  The Veteran should be afforded a new examination which addresses all the evidence in its entirety.

With respect to the Veteran's claim for service connection for a right knee disability, the Board notes that the May 2010 VA examiner diagnosed right knee strain, but could not opine as to the relationship between this condition and service, to include a June 1978 right knee injury, without resorting to speculation.  The examiner stated that this was because there was no imaging of the knee at that time and a lack of continued treatment since that time.  However, a review of the STRs shows that right knee X-rays performed in June 1978 were negative.  Therefore, additional medical comment is necessary to address this unaddressed piece of evidence.  In addition, the Veteran has asserted that is right knee disability is secondary to his left knee disability, and therefore an opinion addressing any such relationship is also required.

With respect to the Veteran's claim for service connection for a low back condition, service treatment records include several reports of back pain.  In July 1976, the Veteran was noted to have tightness in the right paravertebral muscle.  In March 1983, he was diagnosed with spasms of the right paravertebral muscle.  In September 1984, he was diagnosed with acute back strain from pushing a desk, and was placed on a limited physical profile.  In June 1989, he was treated for back strain following lifting and twisting activities.  In July 1991, he was treated for thoracic strain after lifting a bag.  Post-service treatment records reflect findings of multilevel disc disease, including thoracic spine degenerative changes.  However, the VA examination conducted in May 2010 only noted two of the Veteran's in-service records (from 1984 and 1991), and while a diagnosis of lumbar strain was rendered, no diagnostic imaging was performed.  Therefore, a new VA examination should be conducted in order to rectify these deficiencies.

With respect to the Veteran's claim for service connection for a cyst on the back, service treatment records dated June 1986 reflect a diagnosis of a probable small sebaceous cyst.  Surgery was not advised.  A June 1993 report of medical history also noted a "bump" on the back since 1986, the etiology of which was unknown.  In an April 2010 statement, the Veteran reported that the cyst was still on his back and still painful, though there are no current treatment records addressing this condition.  Therefore, he should be afforded a VA examination to determine the nature and etiology of any back cyst present.

Similarly, with respect to the Veteran's claim for a foot condition, service treatment records dated May 1976 reflect findings of infected and ingrown toenails.  Post-service treatment records from August 2000 show a diagnosis of onychomycosis, and a recent April 2010 statement from the Veteran shows complaints of current pain from ingrown toenails.  Therefore, he should be afforded a VA examination to determine the nature and etiology of any foot or toenail condition present.

With respect to the Veteran's dental condition, the Veteran is claiming two things.  First, he asserts that he had temporomandibular joint syndrome (TMJ), including bruxism, which began in service.  He also had tooth #7 removed in July 1981.  Dental disabilities that may be awarded compensable disability ratings are set forth in 38 C.F.R. § 4.150.  These disabilities include limited temporomandibular motion, as well as loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In this case, the Veteran's service records show diagnoses of TMJ syndrome and bruxism in service, as well as surgical removal of tooth #7.  A VA dental examination should therefore be obtained to determine whether the Veteran currently has TMJ syndrome that was incurred in service, and whether the removal of tooth #7 was due to loss of maxilla or mandible bone due to trauma or disease.

Finally, as noted above, the Veteran filed a timely NOD contesting the 30 percent rating assigned following a grant of service connection for migraine headaches in  the March 2012 rating decision.  The RO has not issued an SOC for the increased initial rating claim, and the appropriate disposition in this circumstance is to remand, not merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA examination reassessing the severity of his left knee disability, and to determine the nature and etiology of any current right knee disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including X-rays, and all findings should be set forth in detail.

The VA examiner must provide a thorough exposition of all symptoms and manifestations associated with the left knee disability, including whether there is recurrent subluxation and/or lateral instability.  The VA examiner should perform an assessment of the extent of limitation of motion on both flexion and extension.  In this regard, the examiner should also determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the left knee, including during times when these symptoms are most prevalent ("flare-ups") or during prolonged, repetitive, use of this knee.

The examiner should also list all current right knee diagnoses.  For each diagnosed condition, the examiner should address the following:

(a) the likelihood (likely, as likely as not, or unlikely) that any current right knee condition was incurred in or otherwise is the result of the Veteran's military service.  Concerning this, the examiner should note the June 1978 STRs showing the Veteran complained of bilateral (so left and right) knee injuries, although the objective physical and X-ray findings reportedly were normal.  The examiner should also note a June 1993 report of medical history showing the Veteran complained of bilateral (so, again, left and right) knee problems after excessive exercise, which he treated with rest and reduced impact.

(b) as well, the examiner must indicate the likelihood (likely, as likely as not, or unlikely) that any right knee condition alternatively is secondary to the Veteran's service-connected left knee disability, meaning proximately due to, the result of, OR aggravated by this left knee disability, such as from having to overcompensate when walking or standing or bearing any weight on the left knee.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.

2.  Also schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any lung or respiratory condition present.  The claims file must be made available to the examiner, who should indicate in the examination report that the claims file was reviewed.  All indicated tests and studies should be completed.

The examiner should first list all conditions currently affecting the Veteran's lungs or respiratory system.  The examiner must then indicate the likelihood (likely, as likely as not, or unlikely) that any current condition was incurred in or is otherwise the result of the Veteran's military service.  Concerning this, the examiner should review the following:

* October 1973 records showing treatment for a URI;
* January 1974 records showing continued URI symptoms and diagnoses of bronchitis or early pneumonia, as well as a normal chest X-ray;
* June 1974 records showing treatment for a URI;
* February 1975 and January 1976 records showing treatment for strep pharynx and pharyngitis, respectively;
* August 1976 and January 1977 records showing treatment for a URI;
* January 1978 records showing a normal chest X-ray;
* March 1978 and December 1978 records showing treatment for a viral URI;
* October 1979 records showing a normal chest X-ray;
* March 1980 records showing a history of shortness of breath, chronic cough/sore throat, and increased frequency of colds, as well as a normal chest X-ray, and a history of smoking 20 cigarettes a day;
* December 1980 records showing treatment for a viral syndrome;
* January 1983 records showing complaints of frequent coughing, and diagnoses of coryza and resolving pneumonia
* February 1983 chest X-ray showing old calcified granulomatous changes in both hilar areas;
* January 1984 records showing treatment for pneumonia;
* April 1985 records showing diagnoses of bronchitis and bronchopneumonia;
* December 1986 records showing a diagnosis of "rule out" pneumonia;
* January 1989 diagnoses of pharyngitis and questionable bronchitis
* April 1989 pulmonary function test
* June 1993 report of medical history showing frequent colds since 1981; and
* Post-service records showing findings of COPD, emphysematous changes.


In determining whether any current lung or respiratory disability was incurred in or the result of service, the examiner must also discuss whether such disability is related to:

* The Veteran's acknowledged exposure to welding gases and fumes (see Welder's Guide to the Hazards of Gases and Fumes treatise contained in the claims file); and/or
* The Veteran's 40 pack year history of smoking as noted in private records dated in March 2007.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.

3.  As well, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any lumbar and/or thoracic spine disability present.  The claims file must be made available to the examiner, who should indicate in the examination report that the claims file was reviewed.  All indicated tests and studies should be completed.

The examiner should list all current conditions associated with the lumbar or thoracic spines.  He/she must then indicate the likelihood (likely, as likely as not, or unlikely) that any current condition was incurred in, or the result of, military service.  Concerning this, the examiner should note the July 1976 findings of tightness in the right paravertebral muscle, March 1983 findings of right paravertebral muscle spasm, September 1984 diagnosis of acute back strain from pushing a desk, June 1989 treatment for back strain following lifting and twisting activities, and July 1991 treatment for thoracic strain after lifting a bag.  The examiner should also note a July 2008 chest x-ray which noted degenerative changes in the thoracic spine, and a March 2010 MRI which revealed multilevel disc disease.

In determining whether any current disability affecting his low back is a result or consequence of service, the examiner should consider whether the current disability is of a type that is consistent with the types of injuries and activities noted in the service treatment records.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any cyst present on the back.  The claims file must be made available to the examiner, who should indicate in the examination report that the claims file was reviewed.  All indicated tests and studies should be completed.

The examiner should list all current conditions associated with a cyst on the back.  He/she must then indicate the likelihood (likely, as likely as not, or unlikely) that any current condition was incurred in, or the result of, military service.  Concerning this, the examiner should note the June 1986 service treatment records and June 1993 report of medical history which show a diagnosis and history of a small sebaceous cyst.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.


5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of foot condition present, with specific attention to the toenails.  The claims file must be made available to the examiner, who should indicate in the examination report that the claims file was reviewed.  All indicated tests and studies should be completed.

The examiner should list all current conditions associated with the feet and toenails.  He/she must then indicate the likelihood (likely, as likely as not, or unlikely) that any current condition was incurred in, or the result of, military service.  Concerning this, the examiner should note the May 1976 service treatment records which reflect findings of infected and ingrown toenails, and the August 2000 private records showing a diagnosis of onychomycosis.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.


6.  Schedule the Veteran for a dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed dental disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental disorder found, to include whether the Veteran has TMJ syndrome, and whether he has any loss of tooth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyolitis, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.

The examiner is also asked to specifically interpret the Veteran's service dental treatment, including stating whether any teeth were filled or extracted (and when such treatment occurred), or whether the Veteran was fitted with a prosthesis (such as a bridge) as a result of any additional pathology that developed after 180 days of his entrance into service.

Thereafter, the examiner should opine whether TMJ syndrome, if present, is more likely, less likely, or as likely as not (50 percent or greater probability) incurred in or otherwise related to the Veteran's service.

The term " as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.

7.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration.

8.  Also provide the Veteran and his representative an SOC in response to the May 2012 NOD concerning the initial 30 percent rating assigned for the migraines.  He also must be advised that, for the Board to have jurisdiction to adjudicate this additional claim, he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC.  Should he submit a timely substantive appeal, this claim also should be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


